Case 2:20-cv-00974-GRB-AKT Document 74 Filed 03/11/21 Page 1 of 3 PageID #: 658



                                                             MOSER LAW FIRM, PC
 Paul A. Pagano
 Tel: 917.589.1479
 paul.pagano@moserlawfirm.com

                                                             March 11, 2021

 VIA ECF
 Hon. Gary R. Brown, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 840
 Central Islip, NY 11722-9014

 Re:    Caccavale, et. al. v. Hewlett-Packard Company a/k/a HP Inc. et. al.
        Docket No: 20-cv-00974(GRB)(AKT)

 Dear Judge Brown:

        This firm represents Plaintiffs in connection with the above referenced matter. I am
 writing, in accordance with Rule II(f) of Your Honor’s Individual Practice Rules, to outline a
 motion seeking to dismiss Defendant Hewlett Packard Enterprise Company’s (“HPE”)
 counterclaim as well as to request a pre-motion conference.

        On February 22, 2021, HPE filed its answer and counterclaim. Docket Entry 72. HPE’s
 counterclaim for unjust enrichment alleges as follows: On November 1, 2015, HP Inc. spun-off
 HPE pursuant to a separation agreement. Docket Entry 72, ¶ 10. On June 26, 2015, Plaintiffs
 received a notice advising that HPI and HPE would begin to operate as two different companies
 on August 1, 2015. Docket Entry 72, ¶ 11. After the Plaintiffs’ transfer of employment to HPE,
 HPE retained Plaintiffs’ hiring dates that were in HPI’s records. Docket Entry 72, ¶ 16. HPE
 provided Plaintiffs with certain compensation based on said hiring dates that it would not have
 provided (including 401(k) matching and PTO/vacation time) had HPE hired Plaintiffs in 2015.
 Docket Entry 72, ¶ 19,20. Finally, HPE alleges that if HPE had hired Plaintiffs in 2015 Plaintiffs
 would have been required to execute arbitration agreements and that HPE will file a motion to
 compel arbitration based on said theoretical agreements. Docket Entry 72, ¶ 21.

         To summarize, decision makers at HPI and/or HPE decided to spin off HPE into a
 separate company. HPE then made the unilateral determination to maintain the hiring dates that
 Plaintiffs had in HPI’s records and to compensate Plaintiffs accordingly. In December 2020,
 Plaintiffs filed their second amended complaint alleging that HPE was required to provide
 Plaintiffs with a hiring notice. Docket Entry 55, ¶ 147-153. Now, HPE alleges that if the
 Plaintiffs prevail on their hiring notice claims under NYLL § 195(1), HPE is entitled to recoup
 compensation it paid to Plaintiffs based on the hiring dates HPE unilaterally determined and
 applied. HPE then further seeks to enforce an arbitration agreement that it concedes does not
 exist.




                              5 E. Main St., Huntington, NY 11743
                              www.moseremploymentlaw.com
Case 2:20-cv-00974-GRB-AKT Document 74 Filed 03/11/21 Page 2 of 3 PageID #: 659




         No unjust enrichment. It is well settled that the elements of an unjust enrichment claim
 are: (1) defendant was enriched; (2) at plaintiff’s expense; and (3) it is against equity and good
 conscience for defendant to retain what the plaintiff seeks to recover. Geltzer v. Lawrence
 Woodmere Acad. (In re Michel), 572 B.R. 463, 478 (Bankr. E.D.N.Y. 2017). Further, the
 remedy of unjust enrichment “is available if one man has obtained money from another, through
 the medium of oppression, imposition, extortion, or deceit, or by the commission of a trespass.”
 Bernstein v. Citibank, N.A., 2008 U.S. Dist. LEXIS 142610, at *13 (S.D.N.Y. Dec. 1, 2008);
 Paramount Film Distrib. Corp. v. State, 30 N.Y.2d 415, 421 (1972). HPE has not alleged any of
 the foregoing. Indeed, Plaintiffs are not alleged to have committed any malfeasance. Thus, there
 can be no unjust enrichment claim. MCM Prods. USA v. Botton, 2016 U.S. Dist. LEXIS 127426,
 at *20-21 (S.D.N.Y. Sep. 16, 2016)(dismissing unjust enrichment counterclaim on motion to
 dismiss where there were no allegations of tortious or fraudulent conduct). Instead, what is
 alleged is that HPE made the unilateral decision to compensate Plaintiffs in accordance with the
 pre-existing hiring dates in HPI’s system. Even assuming arguendo that HPE was wrong in
 doing so, no cause of action for unjust enrichment exists under such circumstances. Bernstein at
 *14 citing Dragon Inv. Co. II LLC v. Shanahan, 49 A.D.3d 403, 405 (1st Dep't 2008)(claim for
 unjust enrichment does not lie to relieve a party of the consequences of its own failure to
 exercise caution with respect to a business transaction). Moreover, there has not been, nor could
 there be, any allegation that HPE did not receive a benefit in connection with the compensation it
 provided. Plaintiffs capably performed their duties for HPE. Finally, unjust enrich claims
 sounding in tort are subject to a 3 year statute of limitations. Linkable Networks, Inc. v.
 Mastercard Inc., 2019 N.Y. Misc. LEXIS 8737, *6 (N.Y. County Sup. Ct. 2019). Thus, even
 assuming, without conceding, both that HPE’s counterclaim relates back to the date of the filing
 of the original complaint and that each time Plaintiffs received allegedly unwarranted
 compensation a new cause of action accrued, to the extent HPE’s counterclaim is based on pre-
 February 21, 2017 actions it is time barred.

         No arbitration agreement. HPE asserts that if it had hired Plaintiffs in 2015 Plaintiffs
 would have been required to sign an arbitration agreement and that if there is a determination
 that Plaintiffs were hired on November 1, 2015, HPE will file a motion to compel arbitration.
 Docket Entry 72, ¶ 21. Despite a diligent search, Plaintiffs have been unable to uncover any
 authority that supports HPE’s position that it can compel arbitration based on a non-existent
 arbitration agreement. Indeed, the contrary is true. See e.g. Lewis v. N.J. Sports Prods., 2003
 U.S. Dist. LEXIS 3483, at *8 (S.D.N.Y. Mar. 10, 2003)

         Request for Costs. HPE’s counterclaim acknowledges that is conditional. More
 particularly, HPE claims that if there is a determination that HPE hired Plaintiffs in 2015
 entitling Plaintiffs to hiring notices then HPE should be entitled to recoup any compensation
 Plaintiffs received as a result of HPE’s unilateral determination to compensate Plaintiffs in
 accordance with the hiring dates in HPI’s records. Docket Entry 72, ¶ 22-31. Given the
 circumstances and weighing the cost benefit analysis of pursuing Plaintiffs’ claims, Plaintiffs
 offered to withdraw their NYLL §195(1) claim if HPE would withdraw its counterclaim and
 agree to certain related considerations regarding another request for an interlocutory appeal.
 HPE has rejected the offer. Given the foregoing, Plaintiffs believe that the costs of their
 anticipated motion should be awarded pursuant to, inter alia, FRCP Rule 11.


                             5 E. Main St., Huntington, NY 11743                                    2
                               www.moseremploymentlaw.com
Case 2:20-cv-00974-GRB-AKT Document 74 Filed 03/11/21 Page 3 of 3 PageID #: 660




                                      Respectfully Submitted,
                                      Moser Law Firm, P.C.


                                      By: Paul A. Pagano




                       5 E. Main St., Huntington, NY 11743                  3
                         www.moseremploymentlaw.com
